        Case 1:20-cv-09030-LTS-KNF Document 44 Filed 09/07/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
PWV Consultants LLC,                                             :

                                    Plaintiff,                  :

                  - against -                                   :    MEMORANDUM AND ORDER

CHEBIL REALTY LLC and ERIC CHEBIL,                              :     20-CV-9030 (LTS)(KNF)

                                      Defendants.                :
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         The plaintiff made an application on September 3, 2021, “with the consent of all parties

jointly to request that the discovery deadline be extended by 28 days — to and including October 1,

2021....” See Docket Entry No. 43. Although not styled as such, the plaintiff’s application is, in

essence, a motion for reconsideration or reargument made under Local Civil Rule 6.3 of this court.

This is so because, on August 31, 2021, the Court denied a request to enlarge the time for completing

discovery. See Docket Entry No. 42.

         “To be entitled to reargument [under Local Civil Rule 6.3], plaintiffs must demonstrate

that the Court overlooked controlling decisions or factual matters that were put before it on the

underlying motion.” Davis v. The Gap, Inc., 186 F.R.D.322, 324 (S.D.N.Y. 1999). The plaintiff

failed to identify, in the instant application, controlling decisions or factual matters that were put

before the Court previously that the Court overlooked. Instead, the plaintiff has placed before

the Court, in its September 3, 2021 application, new factual matters and urges the Court to

consider them in disposing of the application to enlarge the time for completing discovery.

“Local Rule 6.3 is to be narrowly construed and strictly applied so as to avoid repetitive arguments

on issues that have been considered fully by the court.” Id. at 324. Consequently, construing Local

Civil Rule 6.3 narrowly and strictly in the instant case, the plaintiff’s September 3, 2021
       Case 1:20-cv-09030-LTS-KNF Document 44 Filed 09/07/21 Page 2 of 2



application, Docket Entry No. 43, is denied.



Dated: New York, New York                            SO ORDERED:
       September 7, 2021




                                               -2-
